Citation Nr: 1826010	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  11-10 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent for service-connected glaucoma prior to December 9, 2015 and in excess of 30 percent thereafter.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) as a result of service-connected disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1972 to February 1976.
  
The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this matter was transferred to the RO in Atlanta, Georgia.  This matter was remanded by the Board in October 2015 and May 2017.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2017 remand, the Board directed that the Goldmann chart created in connection with the June 2009 VA eye examination, and an interpretation of results of that Goldmann chart, be associated with the Veteran's claims file.  The RO did associate the Goldmann chart with the file, but did not associate the interpretation of the results.  This interpretation must be obtained and associated with the claims file.  Stegall v. West, 11 Vet. App. 268 (1998).  

As this matter is being remanded, the Veteran should be afforded another opportunity to provide a VA Form 21-8940 Application for Increased Compensation Based on Unemployability in support of his claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file an interpretation of the results of the Goldmann chart prepared in connection with the June 2009 VA eye examination.

2.  Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records he would like considered in connection with his appeal.  

3.  Ask the Veteran to complete a VA Form 21-8940 Application for Increased Compensation Based on Unemployability.

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

